         Case 1:17-cr-00283-LAP Document 391 Filed 09/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 17-CR-283 (LAP)
RICHARD DRAYTON,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of a letter from Mr. Drayton.

(Dkt. no. 390.)       Counsel shall reply by letter no later than

September 25.

SO ORDERED.

Dated:     September 18, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
